Exhibit 10.4 THIS SENIOR SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS NOTE UNDER SUCH ACT AND APPLICABLE LAWS OR SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED. SENIOR SECURED PROMISSORY NOTE Delivered in New York, New York March 29, 2010 $5,000,000 (Subject to adjustment as provided herein) THIS SENIOR SECURED PROMISSORY NOTE (this “Note”) is issued by FUND.COM, INC., a Delaware corporation (the “Maker” or “FNDM”).This Note is the “Reset Note”, as that term is defined in the securities purchase and restructuring agreement dated March 29, 2010 (the “Purchase Agreement”) among the Maker, WESTON CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (the “Company”), PBC-WESTON HOLDINGS, LLC, a Delaware limited liability company “PBC”); ALBERT HALLAC, an individual (“A Hallac”), and those other Persons who have executed the Purchase Agreement in their capacity as “Members” of the Company (together with A. Hallac, the “Hallac Members”).Unless otherwise defined herein, all capitalized terms used in this Note shall have the meanings given to them in the Purchase Agreement. 1.PROMISE TO PAY.FOR VALUE RECEIVED, on March 31, 2015 (the “Maturity Date”), or sooner in accordance with the provisions of this Note, the Maker promises to pay to the order of each of the Hallac Members or any subsequent Holder(s) of this Note, in pro-rata amounts based uponthe percentage by which (a) the Percentage Interests in the Company sold to the Maker by each Hallac Member pursuant to the Purchase Agreement, as set forth in column (3) of the Schedule of Members, bears to (b) the Percentage Interests in the Company of all of the Hallac Members that were sold pursuant to the Purchase Agreement, as set forth in column (3) of the Schedule of Members, in lawful money of the United States and immediately available funds at any address of the Holders, the sum of Five Million Dollars ($5,000,000), or such greater or lesser amount as shall be equal to the “Holders Aggregate Percentage Interest” (as hereinafter defined) in the “Fair Market Value” (as defined) of the Company as at each “Reset Date,” as hereinafter defined (collectively, the “Principal Amount”). 2.DEFINITIONS. As used in this Note, the term: “Business Day” shall mean any day of the week other than Saturday and Sunday or any other day when national banking institutions in New York, New York are not open for business. “Fair Market Value” shall mean the fair market value of 100% of the issued and outstanding Percentage Interests in the Company, as a going concern and after adding back (i) any cash distributions made to Hallac Members during the term of this Note pursuant to Section 7.1 of the Operating Agreement, and (ii) any Indebtedness incurred from and after the date hereof by the Company and any of its Subsidiaries, as at any applicable Reset Date, in connection with a Mandatory Prepayment and Conversion or Optional Prepayment and Conversion, as provided herein, in each case, as shall be determined jointly by the Maker and the applicable Hallac Member(s) or Holder(s); provided, that if the Maker and the applicable Holder(s) are unable to reach agreement within ten (10) calendar days after the occurrence of any Prepayment and Conversion Notice or the Maturity Date, such fair market value shall be determined within twenty (20) Business Days after the tenth (10th) 1 day following the date of the Prepayment and Conversion Notice by an independent appraiser jointly selected by the Maker and the applicable Holder(s); and each of Maker and the Holder’s Representative hereby agree that Kidron Corporate Advisors is acceptable as an independent appraiser.The determination of such appraiser shall be deemed binding upon all parties absent manifest error and the fees and expenses of such appraiser shall be shared equally by the Maker and the applicable Holder(s).All such determinations to be appropriately adjusted for any share dividend, share split, share combination or other similar transaction during the applicable calculation period.The Maker and the Company shall cause to be delivered to the Holder(s) and the Maker an appraisal of the Fair Market Value as of each applicable Reset Date by Kidron Corporate Advisors or such other appraiser jointly selected by the Maker and the applicable Holder(s), on the first Business Day of March for each of the Reset Dates. “Holder(s)” shall mean and include the Hallac Members and any transferee, assignee or successor of the Holders, subject to the restrictions set forth at the beginning of this Note. “Holders Aggregate Percentage Interests” shall mean an aggregate of Fifty and Nine-Tenths Percent (50.9%) of all Percentage Interests in the Company that is allocable to all of the Hallac Investors and/or all other Holder(s) of this Note; which aggregate Fifty and Nine-Tenths Percent (50.9%) percentage interest shall be subject to pro-rata dilution or adjustment in the event and to the extent that any additional Membership Interests representing Percentage Interests in the Company are issued following the Closing Date in accordance with this Note, whether through the admission of new members or the payment of dividends or distributions in Members Interests. “Holders Representative” shall mean A. Hallac, or in the event of his death or inability to serve, Keith Wellner or such other person designated in writing by A. Hallac. "Indebtedness" means (a) the principal, premium (if any), interest and related fees and expenses (if any) in respect of (i) Indebtedness for money borrowed and (ii) Indebtedness evidenced by notes, debentures, bonds or other similar instruments, (b) all obligations in respect of outstanding letters of credit, acceptances and similar obligations, (c) that portion of obligations with respect to capital leases not entered into in the ordinary course of business and properly accounted for as a liability, (d) any obligation owed for all or any part of the deferred purchase price of property or services exceptfor trade liabilities incurred in the ordinary course of business in accordance with customary practices, and (e) a guaranty of any of the obligations described in clause (a) or (b) of this definition. “Insolvency Event” means, with respect to any Person, the occurrence of any of the following:(i) such Person shall be adjudicated insolvent or bankrupt, or shall generally fail to pay or admit in writing its inability to pay its debts as they become due, (ii) such Person shall seek dissolution or reorganization or the appointment of a receiver, trustee, custodian or liquidator for it or a substantial portion of its property, assets or business or to effect a plan or other arrangement with its creditors, (iii) such Person shall make a general assignment for the benefit of its creditors, or consent to or acquiesce in the appointment of a receiver, trustee, custodian or liquidator for a substantial portion of its property, assets or business, (iv) such Person shall file a voluntary petition under any bankruptcy, insolvency or similar law, (v) such Person shall take any corporate or similar act in furtherance of any of the foregoing or (vi) such Person, or a substantial portion of its property, assets or business shall become the subject of an involuntary proceeding or petition for (A) its dissolution, liquidation or reorganization or (B) the appointment of a receiver, trustee, custodian or liquidator, and (I) such proceeding shall not be dismissed or stayed within sixty days or (II) such receiver, trustee, custodian or liquidator shall be appointed. 2 “Operating Agreement” shall mean the Fifth Amended and Restated Operating Agreement of the Company, dated of even date herewith. “Person” means: (i)any individual, corporation, partnership, limited liability company, joint venture, trust or unincorporated association, (ii)any court or other governmental authority or (iii)any other entity, body organization or group. “Prepayment and Conversion Notice” shall mean any written notice given by any one or more Holder(s) of a Mandatory Prepayment and Conversion of all or part of this Note (as provided in Section 4.2 below), or by FNDM in connection with a permitted Optional Prepayment and Conversion of this Note (as provided in Section 4.3 below). “Purchase Agreement” shall mean the Securities Purchase and Restructuring Agreement, among the Company, the Maker PBC-Weston Holdings, LLC and the Hallac Members, dated as of March 15, “Reset Date” shall mean, as applicable, March 31, 2013 (the “First Reset Date”), March 31, 2014 (the “Second Reset Date”, March 31, 2015 (the “Third Reset Date”), or any other date (including those set forth in Section 4.3 and Section 4.5 below) based on which the Fair Market Value of the Company shall be calculated. “Restricted Payment” shall mean, except for distributions as provided in the Operating Agreement, the payment or distribution of any cash amounts from the Company to FNDM or any
